DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-27, 29, 31-33 and 45-47 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Felletti et al (Methods in Molecular Biology, January 2016, Chapter 19, pages
225-239, cited from IDS) and in further view of Roth et al (Nature Chemical Biology, 2014,
vol.10: 56-60, cited from IDS) and Huang et al (US 2013/0004980, January 2013, cited from IDS).


conditional control of gene expression by adding an aptamer to the ribozyme (see page 228).
Felletti et al teach that twister ribozyme has several potential sites for modification by aptamer
such as P1, P3, PS stems (see last paragraph on page 227) and demonstrate examples of
aptamer modification at P1 stem of ribozyme (see Figure 2), noting that the presence of P1
stem is essential for ribozyme activity (see last paragraph on page 227). Felletti et al give
examples of small ligand, such as theophylline, aptamers to be used (see page 229).
Felletti et al do not teach overlap in structure of P1 stem and aptamer as in instant claim
25, or twister ribozyme being from Nasonia vitripennis, or specific lengths of P1 stem and
aptamer overlap, or length of P1 stem of ribozyme/aptamer, or adenoviral vector comprising
polynucleotide as in instant claim 25.
Roth et al teach that twister ribozyme is found in parasitic wasp Nasonia vitripennis (see
Figure 3).
Huang et al teach that adenoviral vectors can be used for expression of riboswitches
(see paragraphs [0101-0102]).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the present invention to add an aptamer to 3’ or 5’ end of twister ribozyme such
as taught by Roth et al, so that P1 stem of ribozyme is fully or partially part of such aptamer
based on teachings of Felletti et al and express it through adenoviral vector taught by Huang et
al. One of the ordinary skill in the art would be motivated to do so to create a riboswitch for
gene expression control, which would shift balance to aptamer formation upon ligand binding
and disruption of twister ribozyme, allowing gene expression, or towards formation of

al that the presence of P1 stem is essential to ribozyme activity. lt would be a matter of routine
optimization to define the lengths of stems overlap, or P1 stem lengths of ribozyme and
aptamer. Further, one of the ordinary skill in the art would be motivated to express such
system using adenoviral vector based on teaching of Huang et al that such vectors can be used
for riboswitch expression.

Allowable Subject Matter
Claims 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
Concerning 103 rejection Applicant argues that disclosure of Felletti et al is very different from instant claims. In response it is noted that the rejection is of obviousness type, not anticipation. Felletti et al reference teaches introduction of aptamer into P1 stem of twister ribozyme and different ways of controlling the ribozyme function by using such aptamer (see, for example, Figure 2 of the reference). Therefore the reference provides basis for including aptamer into twister ribozyme to affect gene expression. It is suggest to further define the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635